{¶ 37} I concur with the majority as to the analysis and disposition of this case. I write separately to state two further concerns.
 {¶ 38} In regard to the first and second assignments of error, I caution the trial court to be very careful when making any ruling to release records that cover the time period prior to the incident in question. While those earlier *Page 161 
records may be appropriate to establish a baseline for the emotional health of appellant, any release order should be narrowly tailored to accomplish this.
 {¶ 39} In regard to the third assignment of error, I find that the release requested by the appellee was inappropriate not only because it required that the records be released to appellee's counsel and not the trial court, but also because it was overly broad.